Citation Nr: 1450192	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  







INTRODUCTION

The Veteran served on active duty from May 1951 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in February 2011; however, he failed to report to the hearing.  As the Veteran has not requested that the hearing be rescheduled, the Board deems his request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2013).  

In a September 2012 rating decision, the RO granted entitlement to special monthly pension housebound benefits, effective May 4, 2012.  In May 2013, the RO granted entitlement to special monthly pension aid and attendance benefits, effective May 4, 2012.  As such, those issues are no longer before the Board for appellate consideration.

In April 2011 and July 2013, the Board remanded the Veteran's claim of entitlement to service connection for a left shoulder injury for additional development.  The case is now again before the Board for further appellate consideration.  

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has a current left shoulder disability related to an event or injury during his active military service.  Specifically, the Veteran's statements documented in post-service VA treatment records show that he reported frequent falls aboard the U.S.S. PITTSBURGH and frequent lifting of heavy laundry bags.  

The Veteran's service treatment records are grossly incomplete.  Extensive efforts to obtain the Veteran's complete service treatment and personnel records have been unsuccessful.  His complete service records are therefore unavailable for review.  The Veteran's available service treatment records do, however, contain a sick call log from the USS PITTSBURGH that documents treatment with heat for a left shoulder strain in December 1952 prior to being returned to duty.  

VA treatment records show current left shoulder diagnoses of bilateral shoulder arthralgia with rotator cuff impingement (see February 11, 2011 note), left subcromial bursitis and rotator cuff impingement syndrome (see December 14, 2010 note), and left shoulder degenerative joint disease (see December 29, 2010 note).  

In March 2012, the Veteran was afforded a VA examination to determine the nature and etiology of any current left shoulder disability.  The examiner noted a diagnosis of left shoulder strain with onset in 1952.  She opined that the Veteran's claimed left shoulder condition was less likely than not incurred in or caused by the claimed in-service left shoulder injury.  She reasoned that although the Veteran was seen for a left shoulder sprain during service in 1952, he did not have any problems with the left shoulder medically documented until 2000 (48 years later), which she stated would be expected for someone at the age of 66.

On review, however, the Board observes that private chiropractic treatment records from M&H Chiropractic show that left shoulder complaints were initially medically documented in 1982, and again in 1986 and 2005.  Also, private treatment records from Dr. G, the Veteran's private primary care physician, dating from 1993 to 1995 show diagnostic assessment of arm neuralgias in September 1993.  VA treatment records also medically document complaints pertaining to the left shoulder as early as September 1, 1995, with a provisional diagnosis of arthritis, rule out rheumatoid arthritis.  

In the prior July 2013 remand, the Board directed that in the event that evidence received as a result of that remand showed complaints, findings, or diagnosis pertaining to the claimed left shoulder disability dating prior to 2000, then an addendum etiological opinion was to be obtained from the March 2012 VA examiner or another qualified examiner if she is unavailable, to ensure that the complete history of the claimed disability has been reviewed and considered.  The Board thus finds that an additional remand is necessary to obtain an addendum opinion in order to properly assess the Veteran's claim that his he has a current left shoulder disability that was incurred in or that is otherwise related to a left shoulder injury sustained during his military service.  See 38 U.S.C.A. § 5103A(d); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claims file and a copy of this REMAND to the VA examiner who performed the March 2012 examination, or, if she is unavailable, to an appropriate examiner for clarification as to the nature and etiology of the Veteran's claimed left shoulder disability.  If it is determined that a new examination is necessary, it should be accomplished.

Following a review of the Veteran's complete Virtual VA and VBMS electronic claims files, to include private chiropractic treatment records from M&H Chiropractic (received March 1, 2008) documenting shoulder complaints from 1981 to 2005, private primary care records from Dr. G documenting shoulder complaints from 1993 to 1995 (received October 15, 2013), and VA treatment records from the Temple and Dallas VAMCs documenting left shoulder complaints since September 1, 1995, the examiner is requested to opine whether any current left shoulder condition diagnosed in treatment records since December 2007 is at least as likely as not (50 percent or greater probability) directly related to any event or injury during the Veteran's military service, to include his documented left shoulder strain in December 1952 and frequent, repetitive lifting of heavy laundry bags as alleged.

In rendering the above requested opinion, the examiner must specifically address the Veteran's contentions documented in the record and during the March 2012 examination to the effect that he has had problems with his left shoulder continuously since service, but that he usually dealt with it due to an inability to afford medical treatment.  

The bases for the opinion provided must be explained in detail with the complete rationale for all opinions expressed.  The medical reasons for accepting or rejecting any statements made by the Veteran should be set forth in detail.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment and whether any further tests, evidence or information would be useful in rendering an opinion.

2. The AOJ should review the opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures must be implemented at once.

3. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



